Citation Nr: 0530633	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 
2000, for the grant of entitlement to service connection for 
low back pain with degenerative disc disease.

2.  Entitlement to an effective date prior to August 29, 
2000, for the grant of entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran entered active duty in December 1965.  In March 
1968, he was placed on the temporary disability retirement 
list.  In September 1971, he was honorably discharged.  The 
Board notes the veteran served with distinction, and is in 
receipt of the Purple Heart Medal, the Bronze Star Medal with 
"V" device, and the Combat Infantryman Badge, among other 
awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for a low back disorder and for PTSD, effective 
August 29, 2000.  The veteran filed a timely appeal with 
respect to the effective date of the grants of service 
connection.  

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was in appellate status as of an August 2000 VA Form 9, 
Substantive Appeal.  However, in May 2004, the RO granted 
entitlement to the benefit, effective the date of the 
veteran's claim.  Therefore, the issue is no longer before 
the Board.

In June 2005, the veteran appeared before the undersigned 
Veterans Law Judge in a hearing in St. Petersburg to present 
testimony on the issues on appeal.  During the hearing, the 
veteran withdrew his appeal of the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  Additionally, the record was held open so that the 
veteran would have the opportunity to submit further evidence 
on the remaining issue.  At that time, the veteran waived his 
right to have the RO review any subsequently submitted 
evidence.   The hearing transcript has been associated with 
the claims file.

The Board notes that it appears from the record that the 
veteran has submitted an informal claim, in correspondence 
dated in May 2002, for reimbursement of  medical expenses 
incurred as a result of a March 2002 emergency room visit.  
Further, in correspondence dated in July 2002, the veteran 
also informally raises a claim under 38 U.S.C.A. § 1151, by 
alleging additional disability from a failure on the part of 
the VA hospital to provide adequate care.  To date, no action 
has been taken on either of these claims; therefore, they are 
referred back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  On June 28, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for an earlier 
effective date for the grant of service connection for PTSD 
was requested.

2.  The veteran's claim for service connection for a low back 
disability was received on August 29, 2000.

3.  There was no communication by the veteran or a duly 
appointed representative prior to August 29, 2000 indicating 
an intent to apply for service connection benefits for a low 
back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an earlier 
effective date for the grant of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for an effective date prior to August 29, 
2000, for service connection for low back pain with 
degenerative disc disease, have not been met.   38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection.  In this context, the 
Board notes that a substantially complete application was 
received in August 2000.  In May 2001, prior to its 
adjudication of this claim, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the May 2001 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

The veteran raised the issue of an earlier effective date in 
his notice of disagreement.  Therefore, this is a down-stream 
issue in which VCAA notice is not required, since VA already 
has given proper VCAA notice regarding the original service 
connection claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records have been associated with the claims 
file.  All identified and relevant treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Earlier Effective Dates

In his hearing before the undersigned in June 2005, the 
veteran testified that he believed he originally filed a 
claim for a back disorder in August 1973, after receiving a 
diagnosis of a low back disability on a prior VA examination.  
He further testified that his claim was denied and that he 
continued to appeal it until it was granted in 2000.  

Based on correspondence received after the hearing, the 
veteran also contends that he originally filed a claim for 
individual unemployability in May 1979, and at that time 
alleged that it was due to his two service-connected 
disabilities, i.e., injuries to the left hip and to the lower 
back, that he sustained in combat.  As evidence of this, the 
veteran points to a January 1999 rating decision, in which 
the RO referred to the veteran's "service-connected 
disabilities," with emphasis on there being more than one 
disability.  Therefore, he maintains he is entitled to an 
effective date prior to August 2000 for the grant of service 
connection.

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

Effective dates for service connection based on an original 
claim are not based on the date the condition began.  See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").  

In March 1968, the veteran submitted a claim at separation 
for residuals of gunshot wounds received in combat.  In 
December 1968, he underwent VA examination in conjunction 
with the claim, to include a special orthopedic exam.  At 
that time, the veteran did not voice any complaints referable 
to the back.  All objective findings were referable to the 
left hip, thigh, and knee.  

In the same month, the RO granted service connection for 
residuals of the gunshot wound to the left hip, to include 
bone injury, muscle injury, and nerve damage.  In April 1969, 
a separate evaluation was granted for the bone injury, so 
that the veteran's service-connected disabilities were, one, 
residuals of a gunshot wound to the left thigh with damage to 
muscle groups and the perineal nerve, and two, residuals of 
fracture of the left femur with post-traumatic arthritic 
changes.  Service connection was also in effect for malaria 
and right inguinal hernia. 

In July 1971, the veteran underwent further orthopedic 
consultation, in conjunction with medical retirement 
proceedings initiated by the Army.  He reported that he was 
then employed part-time in painting and landscaping 
activities, and that he "gets about excellently except for 
if he stands too long, he experiences increasing hip pain."  
There were no complaints or findings referable to the low 
back.  Diagnoses noted referred only to the hip and thigh.

It is true that in May 1979, as the veteran contends, he 
filed a claim for a total disability rating based on 
individual unemployability.  However, the VA examination 
conducted in June 1979 to evaluate the veteran's disabilities 
referenced no complaints or findings of a low back disorder.  
Further, the rating decision specifically references the left 
leg disabilities, and makes no mention of any back disorder.  
The veteran was denied a total rating because his service-
connected disabilities (specifically those to his hip and 
femur) did not prevent him from participating in some form of 
substantial gainful employment.

The veteran underwent subsequent VA examinations in September 
1981 and June 1998, which found a scar in the lumbar region, 
but the examination reports recorded no complaints referable 
to that scar, or to the underlying lumbar area. 

On August 29, 2000, the RO received the veteran's informal 
claim for service connection for a low back disability.  In 
conjunction with this claim, the veteran submitted outpatient 
clinical records, dated from July 1994 forward, documenting 
treatment for low back pain.  In August 2001, the veteran's 
low back was examined, and a positive medical nexus was found 
to exist between his back disability and his service-
connected left hip and femur disabilities.  The examiner also 
indicated that the back disability appeared to be related to 
the initial gunshot wound to the back.   Service connection 
was granted based on this medical opinion. 

Based on a review of the record, the Board finds that there 
is no evidence of a claim for service connection for a low 
back disability prior to that submitted by the veteran in 
August 2000.  While there is, in fact, medical evidence of 
complaints referable to the low back which date to 1994, 
these were submitted in August 2000 by the veteran in 
conjunction with his claim.  The Board reiterates that 
effective dates for service connection based on an original 
claim are not based on the date the condition began and 
cannot be any earlier than date of receipt of claim.  See, 
Lalonde, supra.  

There is simply nothing in the record to suggest that the 
veteran applied for benefits on the basis of a back 
disability in August 1973 as he contends, or in conjunction 
with his May 1979 claim for a total rating.  In fact, the 
first documented reference to a back disorder by the veteran 
is in his August 2000 informal claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt provision 
does not apply.  Entitlement to an effective date prior to 
August 29, 2000, for the grant of service connection for a 
low back disability, is not warranted.


ORDER

The appeal for an earlier effective date for the grant of 
service connection for PTSD is dismissed.

Entitlement to an effective date prior to August 29, 2000, 
for the grant of entitlement to service connection for low 
back pain with degenerative disc disease, is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


